Citation Nr: 0507416	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  94-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from November 6, 1945 to December 22, 
1945, and from March 8, 1946 to April 18, 1946.

This issue of entitlement to service connection for residuals 
of a head injury, with chronic brain syndrome and epileptic 
seizures, comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a head injury.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
September 1996.  

In June 1997 the Board decision determined that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.  

In January 1999 the Board remanded this claim to the RO for 
further development and adjudicative action.

In May 2000 the Board determined that the claim of 
entitlement to service connection for residuals of head 
injury was not well grounded.  This Board decision was 
subsequently vacated by a November 2000 Order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Appellee's Motion for Remand and to Stay Further Proceedings 
supporting the Court's Order reflects that the May 2000 Board 
decision was vacated and remanded for the Board to provide 
further discussion regarding the well groundedness of the 
claim.  

The Board again remanded this issue to the RO in June 2001 
and in August 2003 because of the enactment of the Veterans 
Claims Assistance Act of 2000, and corresponding case law, 
which eliminated the requirements of a well-grounded claim, 
and for development pursuant to the new statutory duty to 
assist the veteran with his claim, including request for 
records and a VA examination.

During the pendency of this appeal, the RO issued a rating 
decision in August 2002 wherein entitlement to special 
monthly pension at the housebound rate was granted.  In 
August 2003 the Board granted entitlement to special monthly 
pension by reason of the need for aid and attendance.  


FINDINGS OF FACT

1.  The veteran clearly and unmistakably had a skull defect 
due to a head injury prior to his entry onto active duty that 
did not worsen during service beyond the natural progression 
of the underlying disease process.

2.  There is no competent or probative medical evidence to 
show that the veteran has residuals of a superimposed chronic 
head injury sustained in service or that there was 
aggravation of a pre-existing head injury to include chronic 
brain syndrome and epileptic seizures during service beyond 
the natural progression of the disease.  


CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that a skull 
defect due to head injury existed prior to service and was 
not aggravated therein; therefore the presumption of 
soundness at entrance into service is rebutted by clear and 
unmistakable evidence.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2004).

2.  The competent evidence of record weighs against a finding 
that residuals of a head injury, with chronic brain syndrome 
and epileptic seizures, were incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
aggravation of a pre-existing head injury.  He essentially 
contends that his pre-existing head injury, which was 
incurred in 1944, was aggravated during service.  More 
specifically, the veteran asserted that he was struck with a 
shoe directly over a preexisting skull defect.  As he jumped 
up, he asserted that he hit his head a second time, this time 
on an upper bunk.  The medical evidence reflects that he was 
hospitalized and underwent neuropsychiatric and ear, nose and 
throat consultations.  By conclusive, objective testing, he 
was found to be malingering.  Within 48 hours, he recovered 
from his complaints of reported headaches and defective 
vision.  The diagnosis was acquired skull deformity, not the 
result of his own misconduct and not incurred in the line of 
duty.  The disability was considered to have existed prior to 
service and was not aggravated by service.  He was discharged 
from service one month later in December 1945.

The veteran's second period of service, three months later, 
showed treatment for complaints of headaches and dizziness in 
March 1946, at which time the veteran's pertinent medical 
history was again noted, with significant, additional 
notation that he had sustained a third, in-service head 
injury.  He was struck in the head in his squadron.  He was 
noted to not have had any difficulty with headaches during 
his civilian life-prior to the in-service injuries.  
Following neurological examination, a diagnosis was made of 
organic post-traumatic reaction, and the examiner opined that 
the pulsating type of localized headaches that the veteran 
had been reporting was characteristic of the diagnosis of 
organic post-traumatic reaction.  He was also diagnosed with 
deformity due to previous injury of the left fronto-temporal 
area caused by previous operation in January 1945 to relieve 
intracranial pressure following a fall on the head.  In April 
1946, he was given a Certificate of Disability for Discharge 
due to headaches and occasional dizziness.

Pertinent post-service treatment records include VA 
examination reports of October 1949, February 1950, October 
1952, March 1956, August 1960, and March 1961, which show 
additional treatment for headaches.  VA treatment records of 
July and August 1971 show diagnoses of a seizure disorder of 
unknown origin, and nonpsychotic organic brain syndrome with 
epilepsy.  Headaches also were noted.

A May 1972 VA hospitalization discharge report and August 
1973 VA compensation examination report both indicated a 
continued diagnosis of nonpsychotic organic brain syndrome 
with epilepsy.  From 1979 to 1996, there were periodic 
hospitalizations and treatment reports that indicated 
treatment for seizures and chronic headaches, prescriptions 
for antiseizure medication, and a history of a craniotomy.  
On some occasions, the seizures were attributed to the head 
injury of 1943 and on others, the examiners indicated that 
the headaches and seizures were secondary to a brain injury 
or trauma and did not indicate the origin of the trauma or 
brain injury.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
September 1996.  At that time, the veteran testified that he 
had no seizures prior to service and that his first seizure 
had been in 1947, after separation from service.  He related 
that he was hit in the head with a boot during his first 
enlistment in the Navy.  He was discharged the next month.  
Within three months, he reenlisted in the Army.  He testified 
that while in the Army, he was hit in the head with the butt 
of a rifle.  The next month, he was discharged from the Army.  
After his head injury in the Army, he claimed that he had 
double vision and headaches.  He stated that after he was 
prescribed anti-seizure medication he did not have seizures 
that often.  He also testified that he was told by his 
doctors that his seizures were the result of head injury.

Pursuant to a June 1997 Board remand, the Social Security 
Administration (SSA) submitted to VA a copy of all of the 
medical records that it had used to make a disability 
determination.  Most of the records were from VA and 
psychiatric examinations performed by private examiners on 
behalf of SSA.  The veteran was determined to be disabled by 
SSA since April 1971.  His diagnoses for disability purposes 
were personality disorder, sociopathic manifestations, 
chronic alcoholism, past traumatic episodes and chronic brain 
syndrome.

The veteran underwent a VA neurological examination for 
compensation purposes in May 1998.  He gave a history of 
headaches and seizures and related no history of either prior 
to service.  He related the pre-service head injury and the 
incident where he was hit in the head with a shoe in service.  
He stated that his problems with seizures and headaches began 
after he was hit in the head in service.  At the time of the 
examination, he reported diplopia, which recurred 
approximately six weeks prior to the examination and had been 
an intermittent problem since 1945 or 1946.  He reported that 
this lasted for two to three months and then remitted for 
approximately a year before recurring.  Physical examination 
revealed a skull depression over the left frontal parietal 
region (5 cm. in length).  There were additional scars which 
were described as a vertical scar lateral to the right eye; a 
horizontal scar superior to bilateral eyes across the frontal 
region; a small vertical scar at the left cheek just inferior 
to the left eye; a transverse scar on the left edge of the 
frontal scar posteriorly to the left frontal parietal skull 
depression; and a small scar of the left lower anterior leg.  
Mental status examination found the veteran awake, alert and 
oriented.  There was no aphasia or dysarthria.  Visual fields 
were full on confrontation with fingers.  Fundi showed 
sharpness to normal vasculature, bilaterally.  There was no 
ptosis.  Extraocular movements were full with normal pursuit 
and saccades.  Pupils reacted briskly without apparent pupil 
defect.  Motor examination showed power of 5/5 throughout.  
Bulk and tone were normal.  There was no dysmetria.  
Diagnostic testing showed acetylcholine receptor antibody was 
within normal limits.  A skull x-ray performed in May 1998 
revealed a craniotomy of the left temporal parietal region. A 
previous CT scan of 1992 revealed encephalomalacia in the 
left frontal parietal region and craniotomy site at the same 
region.  The pertinent diagnoses were status-post severe head 
trauma in 1944 with depressed skull fracture and residuals of 
depressed skull at the left frontal parietal region, 
encephalomalacia left frontal parietal region secondary to 
the 1944 skull fracture, history of complex partial epilepsy 
by history since 1947, generalized chronic seizures since 
approximately 1971, most likely secondary to encephalomalacia 
of the left frontoparietal region, and history of headaches 
since 1947.  The examiner opined that it was unlikely that a 
blow from a thrown boot would cause encephalomalacia and 
subsequent seizures but a subsequent blow (i.e. falling and 
hitting a bed or other object) potentially could.  He 
continued that it was his opinion that in all likelihood, the 
veteran's problems stemmed from the 1944 skull fracture.

In August 2001, the veteran submitted correspondence to the 
RO indicating that his condition had gotten worse, and that 
he had difficulty dressing himself.  The veteran reported 
that he needed help cleaning himself and could not prepare 
meals without much difficulty.  The veteran reported that he 
needed help with housecleaning and other maintenance.  

VA outpatient medical records from 2001 show that the veteran 
was treated for multiple medical problems, including 
diabetes, hypertension, degenerative joint disease, with a 
history of heart trouble, peripheral neuropathy, psoriasis, 
chronic obstructive pulmonary disease and lung fibrosis.  

The veteran was afforded a VA examination in October 2002.  
The examiner indicated that he reviewed the veteran's claims 
file and medical records prior to the examination.  The 
examiner noted that prior to military service, the veteran 
had a head injury, which occurred on December 10, 1944, when 
he fell 20 feet from a tree and landed on some rocks.  He was 
either totally unconscious, or had an altered state of 
consciousness for nine days.  Post-injury, he was 
hospitalized for 17 days in Maryland.  From the inquiry, the 
examiner noted that the veteran had a depressed skull 
fracture, which subsequently healed well, and there was no 
documentation of any other neurologic deficits at that time, 
except for the area of depression on the skull, corresponding 
to the skull fracture.  

The examiner also noted that the veteran injured his head 
again two days after enlistment.  When he was in his bunk 
sleeping, there was an altercation amongst two of the other 
enlistees and a shoe was thrown, which struck him in the 
head.  The force of the injury caused him to sit up suddenly, 
and again, he struck his head on the bunk above him.  It is 
not clear from the veteran's description of the encounter or 
from the medical records whether the veteran lost 
consciousness at that time.  The examiner noted that there 
was no documentation of a scalp laceration, or any 
abnormalities on a neurological examination.  

The examiner noted that a third head injury occurred in March 
1946, when the veteran enlisted in the Army.  During that 
time, he did present to the base hospital, complaining of 
headaches and dizziness.  He did report a history of getting 
struck in the head, when his symptoms began.  He described 
that he was hit in the head with a helmet.  The remainder of 
the details of that injury were unclear to the examiner.  It 
was also unclear to the examiner if there was any loss of 
consciousness or any other sequelae, aside from the headache.  
The examiner noted that there was a note in his medical 
records from April 1946 wherein the issues of the headaches 
and dizziness were addressed.  At that time, the veteran was 
examined for complaints of dizziness.  The history was the 
same, as he reported a history of falling from a tree, with 
subsequent skull fracture in 1944; the history of the 
altercation in the Navy, with subsequent head injury in 1945.  
It seemed to the examiner that the reports of the headaches 
and dizziness were directly related to the head trauma in 
March 1946, when he was struck on the head while with his 
squadron.  There was an onset of dizziness and headache 
immediately after that injury.  He was examined in April 1946 
and he reported that he had daily, constant, throbbing 
headaches.  The examination results were normal, and no 
neurological deficits were shown except for the frontal 
defect corresponding to the previous skull fracture.  

The examiner noted that the only other relevant problem was 
the issue of seizures.  The veteran reported that the 
seizures probably began in the 1940's, although there was no 
medical documentation as such.  The examiner did point out 
that the medical records did show a history of seizure-type 
activity, documented during a psychiatric admission in 1971.  
The examiner also noted that since the hospitalization, the 
veteran had generalized seizures, or seizures that resemble 
generalized epilepsy, including total loss of consciousness, 
convulsives throughout, and may become incontinent.  The 
veteran's medications included Dilantin.  

On mental status examination, the veteran was alert and 
oriented.  He gave a clear and succinct history.  His 
language was intact.  Memory and cognition seemed to be 
intact, without any evidence of dementia.  There was no 
evidence of agitation or hallucinations.  Examination of the 
skull revealed a well-healed paramidline scar in the left 
frontoparietal region, corresponding to previous skull 
fracture.  Eye 


movements were full.  There was no nystagmus noted.  Fundus 
examination to direct ophthalmoscope was normal in each eye.  
The face was otherwise symmetric.  Facial sensation was 
reported as normal.  There was no focal weakness on motor 
examination.  The veteran was unable to stand and walk, due 
largely to fatigue of the lower extremities, and he was 
reluctant to do so, in view of his chronic obstructive 
pulmonary disease and heart problems.  There was no atrophy 
of the muscles.  The deep tendon reflexes were normal in the 
arms, areflexic at the knee and ankle.  Finger-to-nose 
coordination was normal in both upper extremities, although 
performed slowly.  There was no tremor nor dysmetria.  The 
heel-to-shin test could not be completed by the veteran.  The 
sensory stimulation was felt normally in the upper 
extremities.  In the lower extremities, the veteran had no 
perception of vibratory stimulus from about the mid-thigh 
downwards.  Pinprick was reduced in perception.  The examiner 
noted that a computerized tomography (CT) scan of the head 
from October 1992 showed "encephalomalcia in the left 
frontoparietal region and craniotomy site at the same 
region."  

The veteran's diagnostic impression was that of history of 
skull fracture, due to head trauma; and history of repeated 
head trauma.  The examiner opined that the persistent and 
chronic headaches could not result from the type of head 
injuries that the veteran experienced during active service.  
The examiner further opined that it was unlikely that the 
seizures could arise from the head injuries in 1945 and 1946.  
The examiner noted that the usual onset of post-traumatic 
epilepsy was within three to five years of a significant head 
injury.  Since the documented onset of seizures began in 
1971, another etiology for seizures was most likely 
contributory.  

VA medical records from 2002 and 2003 show treatment for 
various disabilities including, but not limited to arthritis, 
chronic leukocytosis, psoriasis, respiratory ailments, 
hypertension, diabetes and depression.  

In sum, the medical evidence of record shows a pre-existing 
head injury and in-service treatment for two subsequent head 
injuries.  The veteran maintains that his current headaches 
and seizure activity began as a result of the two in-service 
head injuries.  In other words, the veteran asserts that his 
original pre-service head injury 


in 1944 was aggravated, or made permanently worse, due to 
subsequent head injuries during service.  At the outset, 
however, the Board notes that since the veteran has not been 
shown to be capable of making medical conclusions, his 
statements regarding causation are not competent in that 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In other words, while the veteran is competent to state that 
he incurred blows to the head during service, he is not 
competent to make medical conclusions that he has permanent 
residuals as a result of those subsequent blows to the head.  

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the Court has held expressly that the revised notice 
provisions enacted by section 3 of the VCAA and found at 38 
U.S.C.A. § 5103(a) (West 2002) apply to cases pending before 
VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA 


determines that such an examination or opinion is necessary 
to make a decision on the claim.  38 C.F.R. § 3.159 (2004).  

In a letter dated in February 2004, the RO notified the 
veteran of the VCAA and indicated that the veteran should 
tell the RO about any additional information or evidence, VA 
or non VA, that he wanted the RO to obtain.  In addition, the 
veteran was requested to complete and return release 
authorization forms so that VA could request any identified 
medical records from his private physicians.  The veteran was 
also notified that he should identify all VA facilities 
wherein he received treatment, including dates of treatment, 
in order for the RO to obtain any such records, and he was 
further advised as to what evidence would substantiate his 
claim for service connection for residuals of a head injury.  
The RO notified the veteran in the July 1998, August 1999, 
December 2002 and May 2004 supplemental statements of the 
case (SSOC's), of what evidence was necessary to substantiate 
the veteran's claim for service connection.  In addition, the 
case was remanded in March 2003 and August 2003 to afford the 
veteran additional opportunities to provide evidence in 
support of his claim of service connection.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in May 1998 and in October 2002.  The veteran 
has indicated where he receives his treatment and VA has 
attempted to obtain all records identified by the veteran.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, in the present case, the veteran's claim 
was initially denied prior to the enactment of the VCAA.  

Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision which becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 


38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to him.  

The Court in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-04.  As discussed above, the 
Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

With regard to the duty to assist, the record contains 
reports of VA examinations, in addition to VA and private 
treatment records.  Moreover, the veteran's statements in 
support of his claim are included in the claims file.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, that relevant data has been 
obtained for determining the merits of the veteran's claim, 
and that no further assistance that might substantiate the 
claim is required.  

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, while the veteran is a wartime veteran, the record does 
not show that injured his head during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current 


disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service and that it was not aggravated therein will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

The service medical records apparently do not show that upon 
entry into service, the veteran was examined.  However, the 
records do indicate that the veteran had a pre-existing head 
injury, which was incurred in 1944.  According to the 
veteran, he was struck with a shoe directly over a 
preexisting skull defect.  As he jumped up, he hit his head a 
second time, this time on an upper bunk.  He was hospitalized 
and underwent neuropsychiatric and ear, nose and throat 
consultations.  By conclusive, objective testing, he was 
found to be malingering.  Within 48 hours, he recovered from 
his complaints of reported headaches and defective vision.  
The diagnosis was acquired skull deformity, not the result of 
his own misconduct and not incurred in the line of duty.  The 
disability was considered to have existed prior to service 
and was not aggravated by service.  He was discharged from 
service one month later in December 1945.

In addition, the veteran's second period of service, three 
months later, showed treatment for complaints of headaches 
and dizziness in March 1946, at which time 


the veteran's pertinent medical history was again noted, with 
significant, additional notation that he had sustained a 
third, in-service head injury.  He was struck in the head in 
his squadron.  He was noted to not have had any difficulty 
with headaches during his civilian life-prior to the in-
service injuries.  Following neurological examination, a 
diagnosis was made of organic post-traumatic reaction, and 
the examiner opined that the pulsating type of localized 
headaches that the veteran had been reporting was 
characteristic of the diagnosis of organic post-traumatic 
reaction.  He was also diagnosed with deformity due to 
previous injury of the left fronto-temporal area caused by 
previous operation in January 1945 to relieve intracranial 
pressure following a fall on the head.  In April 1946, he was 
given a Certificate of Disability for Discharge due to 
headaches and occasional dizziness.

Although the veteran is competent to state that he hit his 
head during service, and that he had a pre-existing head 
injury, he is not competent to state that he had any 
residuals or disorder from the pre-existing injury or the 
subsequent in-service head injuries.

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 
38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated by 
service.  As to the first prong of rebutting the presumption, 
the burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2004).

The record unequivocally shows that the veteran injured his 
head in 1944 and this injury resulted in a skull defect.  The 
Board notes that although this head injury 


preexisted service, there was no known residual disability at 
the time of entry into service.  However, VA law and 
regulations require that clear and unmistakable evidence that 
a defect, infirmity, or disorder existed prior to service not 
that this defect, infirmity, or disorder is productive of 
residual functional impairment at the time of service entry.  
Thus, while no apparent functional impairment, i.e., specific 
disability level, was shown at the time the veteran entered 
service, there was clear and unmistakable evidence of the 
head injury with residual skull defect prior to service.  It 
was well documented in the veteran's service medical records, 
as well as the post-service medical records at the time of 
his discharge, that the veteran suffered a head injury in 
1944 and that it resulted in a skull defect.  The veteran 
does not dispute these facts.  

The Board concludes that this constitutes clear and 
unmistakable evidence that the veteran had a pre-existing 
head injury.  Thus, the Board finds that this evidence is 
sufficient to overcome the presumption of soundness with 
respect to the first prong of the presumption.

The next matter that must be resolved in determining whether 
the presumption of soundness is rebutted is whether the 
veteran's preexisting head injury was aggravated during 
service.  Thus, the record must establish that there was an 
increase in disability during service that was not due to the 
natural progress of the disease.  

As noted, it is well documented that the veteran had a pre-
existing head injury with a skull defect at service entry, 
and that the veteran did receive two additional injuries to 
the head during his short periods of service.  Within 48 
hours of the first in-service head injury, however, he 
recovered from his complaints of reported headaches and 
defective vision.  The diagnosis was acquired skull 
deformity, not the result of his own misconduct and not 
incurred in the line of duty.  The disability was considered 
to have existed prior to service and was not aggravated by 
service.  He was discharged from service one month later in 
December 1945.



Regarding the second in-service head injury in March 1946, 
the veteran complained of headaches and dizziness.  At that 
time, the veteran's pertinent medical history was again 
noted, with significant, additional notation that he had 
sustained a third, in-service head injury.  Again, it was 
noted that the veteran had a head deformity due to previous 
injury of the left fronto-temporal area caused by previous 
operation in January 1945 to relieve intracranial pressure 
following a fall on the head.  In April 1946, he was given a 
Certificate of Disability for Discharge due to headaches and 
occasional dizziness.  The evidence of record does not 
indicate that the veteran's pre-existing head injury was 
aggravated during service.  

Thus, in sum, the veteran was treated on two separate 
occasions during service for complaints of aggravating head 
injuries.  There is no medical evidence establishing that 
these in-service complaints of symptoms associated with the 
additional head injuries, without objective evidence of 
diagnosed disability, represent an increase in the level of 
functional impairment associated with the original pre-
existing head injury of 1944, or that they are associated 
with current complaints of seizure and headaches.  As noted, 
the veteran did not thereafter complain of seizures until 
1971, nor was he treated or diagnosed as having any headache 
disability until many years after service.  

There is no medical evidence whatsoever showing that the 
veteran's preexisting residuals of a head injury underwent an 
increase in severity during service.  

There is clear and unmistakable evidence that the veteran had 
a head injury in 1944 that existed prior to service and that 
it was not aggravated therein.  Thus, the presumption of 
soundness is rebutted.  The veteran was treated on only two 
isolated occasions during his short periods of service for 
injuries to his head.  The Board finds it significant to note 
that following the veteran's in-service head injuries, the 
medical records noted a pre-existing head injury, but never 
considered the subsequent in-service injuries to have 
aggravated the pre-service injury.  

Therefore, while the veteran clearly and unmistakably had a 
skull injury prior to his entry into active duty, there was 
clearly and unmistakably no increase in severity 


during service.  Although the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b) are, in theory, relevant in 
instances where the presumption of soundness is rebutted, 
these provisions have no practical application.  This is so 
because the Board has already determined by clear and 
unmistakable evidence that the veteran's preexisting head 
injury was not aggravated by service.  This analysis is 
sufficient to rebut the presumption of aggravation 
established by 38 U.S.C.A. § 1153.  VAOPGCPREC 3-2003.  
Therefore, given that the veteran's head injury preexisted 
military service and was not aggravated thereby, a grant of 
service connection for the preservice head injury is not 
warranted.

The Board will now turn to the question of whether the 
veteran's currently diagnosed seizure disorder and headaches 
were incurred as a result of his military service.  

After reviewing the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board believes 
that the weight of the evidence supports a finding that 
currently diagnosed seizures and headaches were not incurred 
as a result of the veteran's active military service.  

In reaching this conclusion, the Board finds that the 
probative evidence of record is against the veteran's claim.  
As explained in the October 2002 VA examination report, this 
VA examiner conducted a thorough review of the claims folder 
and determined that current seizures and headaches were not 
causally related to service.  The examiner reviewed the 
veteran's medical records, examined the veteran, and provided 
a medical opinion.  In support of the conclusion that there 
was no etiological relationship, the examiner pointed to the 
findings in the veteran's service medical records.  The 
diagnostic impression was that of history of skull fracture, 
due to head trauma; and history of repeated head trauma.  The 
examiner opined that the persistent and chronic headaches 
could not result from the type of head injuries that the 
veteran experienced during active service.  The examiner 
further opined that it was unlikely that the seizures could 
arise from the head injuries in 1945 and 1946.  The examiner 
noted that the usual onset of post-traumatic epilepsy was 


within three to five years of a significant head injury.  
Since the documented onset of seizures began in 1971, another 
etiology for seizures was most likely contributory.  As a 
medical professional, the Board considers the examiner to be 
competent to make the assessment that current seizures and 
headaches are not related to service.  Conversely, the 
veteran's contentions/testimony are not competent for 
purposes of medical diagnosis or causation.  As noted, the 
veteran is not a medical professional; thus, he is unable to 
render medical conclusions.  See Espiritu.  Moreover, the 
service medical records do not show that the veteran suffered 
an injury to the head during service which resulted in 
lasting residual impairment.  Moreover, the current medical 
evidence reveals no residual impairment due to the in-service 
head injuries.  

The Board also observes that the examiner in May 1998 noted 
pertinent diagnoses of status-post severe head trauma in 1944 
with depressed skull fracture and residuals of depressed 
skull at the left frontal parietal region, encephalomalacia 
left frontal parietal region secondary to the 1944 skull 
fracture, history of complex partial epilepsy by history 
since 1947, generalized chronic seizures since approximately 
1971, most likely secondary to encephalomalacia of the left 
frontoparietal region, and history of headaches since 1947.  
The examiner opined that it was unlikely that a blow from a 
thrown boot would cause encephalomalacia and subsequent 
seizures but a subsequent blow (i.e. falling and hitting a 
bed or other object) potentially could.  He continued that it 
was his opinion that in all likelihood, the veteran's 
problems stemmed from the 1944 skull fracture.

The Board attaches more probative weight to the observations 
and opinion of a competent medical professional when 
evaluating the evidence.  The Board does not afford probative 
weight to the veteran's contentions that his current seizures 
and headaches were caused or aggravated by blows to the head 
that were incurred during service.  In this case, two VA 
examiners have opined that the veteran's current problems 
were likely due to the pre-service head injury in 1944, and 
that it is not likely that the two subsequent blows to the 
head during service aggravated the pre-existing head injury 
residuals.

The Board concludes that the preponderance of the competent 
and probative evidence is against finding that the veteran's 
seizure disorder and/or headaches were incurred in or 
aggravated by service.  The benefit sought on appeal is 
accordingly denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for residuals of a head injury, to include 
chronic brain syndrome and epileptic seizures, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


